DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on August 4, 2022, in which claims 1-4 are presented for examination.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JM Gillies, “RHINOFLEX A5 CUT GLOVE”, (https://web.archive.org/web/20191207203116/https://jmgillies.com.au/product/rhinoflex-a5-cut-glove/), NPL, [Rhinoflex] in view of Eugene et al. (2019/0387821).
Regarding claim 1, Rhinoflex teaches, A glove (NPL page 2), comprising: a body portion defining a space to receive a body portion of a hand (an annotated body portion defining a space to receive a body portion of a hand, annotated figure 1, see NPL page 2); a plurality of digit portions extending from the body portion, including multiple finger portions and a thumb portion, wherein each digit portion defines an elongated digit receiving space; wherein each finger portion includes a full length defined between a proximal location and a distal tip of the finger portion, wherein the proximal location is where the finger portion joins the body portion; wherein the distal tip is configured for receiving and enclosing a tip of a finger of a glove wearer; wherein each finger portion includes a plurality of annular ribs formed thereon (a plurality of annotated digit portions extending from the annotated body portion, including multiple annotated finger portions and an annotated thumb portion, wherein each annotated digit portion defines an elongated digit receiving space (shown in annotated figure 1); wherein each annotated finger portion includes a full length defined between an annotated proximal location and an annotated distal tip of the annotated finger portion, wherein the annotated proximal location is where the annotated finger portion joins the annotated body portion; wherein the annotated distal tip is configured for receiving and enclosing a tip of a finger of a glove wearer (shown in annotated figure 1); wherein each annotated finger portion includes a plurality of annular ribs formed thereon, annotated figure 3 (page 2 of NPL)), each annular rib comprising an exterior protrusion on the finger portion resulting from a thickening of a glove material (each annotated annular rib comprising an exterior protrusion on the annotated finger portion resulting from a thickening of a glove material, annotated figures 2 and 3); wherein, for each finger portion, adjacent ribs of the plurality of annular ribs are separated by a gap resulting from a thinner segment of glove material (for each annotated finger portion, adjacent ribs of the annotated plurality of annular ribs are separated by an annotated gap resulting from a thinner segment of glove material, annotated figures 2 and 3); wherein, for each finger portion: the plurality of annular ribs are located along a rib section of the finger portion (for each annotated finger portion: the plurality of annular ribs are located along an annotated rib section of the annotated finger portion, annotated figure 3), wherein the rib section of the finger portion has a rib section length that runs from the proximal location to a distal edge of the annular rib that is most distal from the body portion (wherein the annotated rib section of the annotated finger portion has a rib section length that runs from the annotated proximal location to a distal edge of the annular rib that is most distal from the body portion, annotated figure 3), wherein the rib section length is no more than thirty- three percent of the full length (the annotated rib section length appears to be no more than thirty- three percent of the full length, annotated figure 3), and wherein an end section of the finger portion runs from the distal edge of the annular rib that is most distal from the body portion to the distal tip of the finger portion (wherein an annotated end section of the annotated finger portion runs from the annotated distal edge of the annular rib that is most distal from the annotated body portion to the annotated distal tip of the annotated finger portion, annotated figure 3).
Rhinoflex fails to teach, the end section of the finger portion lacks any annular ribs.
Eugene, grip enhancing finger sleeve, Abstract, teaches, the end section of the finger portion lacks any annular ribs (“FIG. 9B illustrates a similar embodiment, wherein the sleeve is constructed with a single, proximal grip zone 905, and wherein the proximal grip zone 905 provides grip control close to a palm during use while allowing for compression features of the sleeve to provide support along the intermediate or distal regions of the finger”, [0100], therefore, the end section of the finger portion lacks any annular ribs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end section of the finger portion of Rhinoflex as lacking any annular ribs as taught by Eugene in order to provide only a “proximal grip zone 905, and wherein the proximal grip zone 905 provides grip control close to a palm during use”, [0100].
Regarding claim language “wherein the rib section length is no more than thirty-three percent of the full length”, while the rib section length shown in annotated figure 3 of Rhinoflex appear show “the rib section length is no more than thirty-three percent of the full length” as claimed, and Eugene discloses in [0100] “FIG. 9B illustrates a similar embodiment, wherein the sleeve is constructed with a single, proximal grip zone 905, and wherein the proximal grip zone 905 provides grip control close to a palm during use”, [0100], therefore, even if the rib section length of Rhinoflex is greater than thirty-three percent of the full length, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the rib section length of Rhinoflex as having no more than thirty-three percent of the full length, as taught by Eugene, in order to provide “grip control close to a palm during use”, Eugene [0100].

Regarding claim 2, the combined references teach, wherein, for each finger portion, the rib section length is no more than thirty percent of the full length (RhinoFlex appears show “the rib section length is no more than thirty-three percent of the full length” as claimed, and Eugene discloses in [0100] “FIG. 9B illustrates a similar embodiment, wherein the sleeve is constructed with a single, proximal grip zone 905, and wherein the proximal grip zone 905 provides grip control close to a palm during use”, [0100], therefore, even if the rib section of RhinoFlex is greater than thirty-three percent of the full length, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the rib section length of RhinoFlex as having no more than thirty-three percent of the full length, as taught by Eugene, in order to provide “grip control close to a palm during use”, Eugene [0100]).  
Regarding claim 3, the combined references teach, wherein the thumb portion includes a full length defined between a set location and a distal tip of the thumb portion, wherein the set location is where the thumb portion joins the body portion (the annotated thumb portion includes a full length defined between an annotated set location and an annotated distal tip of the annotated thumb portion, the annotated set location is where the annotated thumb portion joins the annotated body portion, annotated figure 4); wherein the thumb portion includes a plurality of annular ribs formed thereon, each annular rib of the thump portion comprising an exterior protrusion on the thumb portion resulting from a thickening of a glove material; wherein adjacent annular ribs of the plurality of annular ribs on the thumb portion are separated by a gap resulting from a thinner segment of glove material (the annotated thumb portion includes an annotated plurality of annular ribs formed thereon, each annotated annular rib of the annotated thump portion comprising an annotated exterior protrusion on the annotated thumb portion resulting from a thickening of a glove material; adjacent annular ribs of the annotated plurality of annular ribs on the annotated thumb portion are separated by an annotated gap resulting from a thinner segment of glove material, annotated figure 4); wherein, for the thumb portion: the plurality of annular ribs are located along a rib section of the thumb portion, wherein the rib section of the thumb portion has a rib section length that runs from the set location to a distal edge of the annular rib of the thumb portion that is most distal from the body portion (for the annotated thumb portion: the annotated plurality of annular ribs are located along an annotated rib section of the annotated thumb portion, wherein the annotated rib section of the annotated thumb portion has an annotated rib section length that runs from the annotated set location to an annotated distal edge of the annular rib of the annotated thumb portion that is most distal from the annotated body portion, annotated figure 4), wherein the rib section length of the thumb portion is no more than thirty-three percent of the full length of the thumb portion (the annotated rib section length of the annotated thumb portion appears to be no more than thirty-three percent of the full length of the annotated thumb portion, annotated figure 4), and wherein an end section of the thumb portion runs from the distal edge of the annular rib of the thumb portion that is most distal from the body portion to the distal tip of the thumb portion (an annotated end section of the annotated thumb portion runs from the annotated distal edge of the annular rib of the annotated thumb portion that is most distal from the annotated body portion to the annotated distal tip of the annotated thumb portion).
Rhinoflex fails to teach, the end section of the thumb portion lacks any annular ribs.
Eugene, grip enhancing finger sleeve, Abstract, teaches, the end section of the thumb portion lacks any annular ribs (“FIG. 9B illustrates a similar embodiment, wherein the sleeve is constructed with a single, proximal grip zone 905, and wherein the proximal grip zone 905 provides grip control close to a palm during use while allowing for compression features of the sleeve to provide support along the intermediate or distal regions of the finger”, [0100], therefore, the end section of the thumb portion lacks any annular ribs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end section of the thumb portion of Rhinoflex as lacking any annular ribs as taught by Eugene in order to provide only a “proximal grip zone 905, and wherein the proximal grip zone 905 provides grip control close to a palm during use”, [0100].
Regarding claim language “wherein the rib section length of the thumb portion is no more than thirty-three percent of the full length of the thumb portion”, while the rib section of the thumb portion shown in annotated figure 4 of Rhinoflex appear show “the rib section of the thumb portion is no more than thirty-three percent of the full length of the thumb portion” as claimed, and Eugene discloses in [0100] “FIG. 9B illustrates a similar embodiment, wherein the sleeve is constructed with a single, proximal grip zone 905, and wherein the proximal grip zone 905 provides grip control close to a palm during use”, [0100], therefore, even if the rib section length of the thumb portion of Rhinoflex is greater than thirty-three percent of the full length of the thumb portion, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the rib section length of the thumb portion of Rhinoflex as having no more than thirty-three percent of the full length of the thumb portion, as taught by Eugene, in order to provide “grip control close to a palm during use”, Eugene [0100].

Regarding claim 4, Rhinoflex teaches, A glove (see NPL page 2) comprising: a body portion defining a space to receive a body portion of a hand, the body portion including a grip side and a back side (an annotated body portion defining a space to receive a body portion of a hand, the annotated body portion including an annotated grip side and an annotated back side, annotated figures 1 and 5), wherein the grip side includes a body grip surface area, wherein the body grip surface area includes a ribbed body grip surface area section and a non- ribbed body grip surface area section, wherein the ribbed body grip surface area section includes a plurality of adjacent ribs thereon, wherein each rib of the plurality of adjacent ribs is formed by a thickening of a glove material, wherein the non-ribbed surface area section lacks any ribs (the annotated grip side includes an annotated body grip surface area, wherein the annotated body grip surface area includes an annotated ribbed body grip surface area section and an annotated non-ribbed body grip surface area section, wherein the annotated ribbed body grip surface area section includes an annotated plurality of adjacent ribs thereon, wherein each rib of the annotated plurality of adjacent ribs is formed by a thickening of a glove material, wherein the annotated non-ribbed surface area section lacks any ribs, annotated figure 5); five digit portions extending from the body portion, wherein each digit portion defines an elongated digit receiving space, wherein each digit portion includes a grip side and a back side, wherein the grip side of each digit portion defines a digit grip surface area (annotated five digit portions extending from the annotated body portion, wherein each annotated digit portion defines an elongated digit receiving space (see annotated figure 1), each annotated digit portion includes an annotated grip side and an annotated back side, wherein the grip side of each digit portion defines a digit grip surface area, annotated figure 6), wherein the digit grip surface area of each digit portion includes a ribbed digit grip surface area section and a non- ribbed digit grip surface area section (the annotated digit grip surface area of each annotated digit portion includes an annotated ribbed digit grip surface area section and a non- ribbed digit grip surface area section, annotated figure 68Attorney Docket No. 091226-00155US); 8Attorney Docket No. 091226-00155USwherein each digit portion includes a full length defined between a proximal location and a distal tip of the digit portion, wherein the proximal location is where the digit portion joins the body portion; wherein the distal tip is configured for receiving and enclosing a tip of a digit of a glove wearer; wherein, for each digit portion, the ribbed digit grip surface area section extends a ribbed length that runs from the proximal location to an intermediate position along the digit portion, wherein the ribbed length is no more than thirty-five percent of the full length and includes a plurality of adjacent ribs formed thereon, each rib of the plurality of adjacent ribs formed on the digit portion results from a thickening of the glove material (each annotated digit portion includes a full length defined between an annotated proximal location and an annotated distal tip of the annotated digit portion, wherein the annotated proximal location is where the annotated digit portion joins the annotated body portion; wherein the annotated distal tip is configured for receiving and enclosing a tip of a digit of a glove wearer (shown in annotated figure 1); wherein, for each annotated digit portion, the annotated ribbed digit grip surface area section extends an annotated ribbed length that runs from the annotated proximal location to an annotated intermediate position along the annotated digit portion, the annotated ribbed length appears to be no more than thirty-five percent of the full length and includes an annotated plurality of adjacent ribs formed thereon, each of the annotated rib of the plurality of adjacent ribs formed on the digit portion results from a thickening of the glove material; annotated figure 6); wherein, for each digit portion, the non-ribbed digit grip surface area section runs from the intermediate location to the distal tip of the digit portion (for each annotated digit portion, the annotated non-ribbed digit grip surface area section runs from the intermediate location to the distal tip of the digit portion); wherein a total grip surface area is defined by a combination of the body grip surface area of the grip side of the body portion and the digit grip surface area of the grip side of each of the five digit portions; wherein a total ribbed grip surface area is defined by a combination of the ribbed body grip surface area section of the grip side of the body portion and the ribbed digit grip surface area section of the grip side of each of the five digit portions; wherein the total ribbed grip surface area is between 40% and 50% of the total grip surface area (an annotated total grip surface area is defined by a combination of the annotated body grip surface area of the annotated grip side of the annotated body portion (see figure 5) and the annotated digit grip surface area of the annotated grip side of each of the annotated five digit portions (see figure 6); an annotated total ribbed grip surface area is defined by a combination of the ribbed body grip surface area section of the grip side of the body portion (see figure 5) and the ribbed digit grip surface area section of the grip side of each of the five digit portions (see figure 6); the annotated total ribbed grip surface area appears to be between 40% and 50% of the annotated total grip surface area, annotated figure 7).
Rhinoflex fails to teach, the non-ribbed digit grip surface area section lacks any ribs.
Eugene, grip enhancing finger sleeve, Abstract, teaches, the non-ribbed digit grip surface area section lacks any ribs (“FIG. 9B illustrates a similar embodiment, wherein the sleeve is constructed with a single, proximal grip zone 905, and wherein the proximal grip zone 905 provides grip control close to a palm during use while allowing for compression features of the sleeve to provide support along the intermediate or distal regions of the finger”, [0100], therefore, the non-ribbed digit grip surface area section lacks any ribs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the non-ribbed digit grip surface area section of Rhinoflex as lacking any ribs as taught by Eugene in order to provide the digit grip surface area with an enhanced “proximal grip zone 905, and wherein the proximal grip zone 905 provides grip control close to a palm during use”, [0100].
Regarding claim language “wherein the rib length is no more than thirty-five percent of the full length”, while the rib section shown in annotated figure 6 of Rhinoflex appears show “the rib length is no more than thirty-five percent of the full length” as claimed, and Eugene discloses in [0100] “FIG. 9B illustrates a similar embodiment, wherein the sleeve is constructed with a single, proximal grip zone 905, and wherein the proximal grip zone 905 provides grip control close to a palm during use”, [0100], therefore, even if the rib length of Rhinoflex is greater than thirty-five percent of the full length, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the rib length of Rhinoflex as having no more than thirty-five percent of the full length, as taught by Eugene, in order to provide “grip control close to a palm during use”, Eugene [0100].




    PNG
    media_image1.png
    334
    380
    media_image1.png
    Greyscale





	



    PNG
    media_image2.png
    677
    788
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    707
    943
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    808
    917
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    688
    975
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    643
    806
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues “the actual teaching by Eugene is that the fingertip regions should be left fully exposed and uncovered. Thus, at best, Eugene would lead a person of ordinary skill in the art to modify the NPL Rhinoflex glove to remove the fingertips entirely, in which case the modified NPL Rhinoflex glove would not have finger portions in which “the distal tip is configured for receiving and enclosing a tip of a finger of a glove wearer” as specified in claim 1”. While it may be true that Eugene does not include an covered fingertip regions, this particular rejection is made as unpatentable over Rhinoflex in view of Eugene. Rhinoflex is used to show the claimed structure of full length finger portions with a distal tip enclosing a tip of a finger of a glove wearer, and Eugene is used to show the claimed structure of the end section of the finger portion lacking any annular ribs. Here, as stated by Applicant Eugene teaches providing “only a proximal grip zone 905, and wherein the proximal grip zone 905 provides grip control close to a palm during use.”, which discloses that the end section of the finger portion lacks annular ribs. Examiner relies on this teaching of Eugene to provide motivation for the end section of Rhinoflex as lacking any annular ribs. Additionally, the examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Rhinoflex and Eugene. Therefore, applicant’s arguments are unpersuasive.
Applicant argues that “Thus, at best, Eugene would lead a person of ordinary skill in the art to modify the NPL Rhinoflex glove to remove the fingertips entirely, in which case the modified NPL Rhinoflex glove would not have finger portions in which "the distal tip is configured for receiving and enclosing a tip of a finger of a glove wearer” as specified in claim 1”, here, Examiner has not relied on Eugene to teach the structure of the fingertips, and therefore, Examiner does not “modify the NPL Rhinoflex glove to remove the fingertips entirely” as argued by Applicant. As stated above, Rhinoflex is used to show the claimed structure of full length finger portions with a distal tip enclosing a tip of a finger of a glove wearer, and Eugene is used to show the claimed structure of the end section of the finger portion lacking any annular ribs. As stated by Applicant Eugene teaches providing “only a proximal grip zone 905, and wherein the proximal grip zone 905 provides grip control close to a palm during use.”, which discloses that the end section of the finger portion lacks annular ribs. Examiner relies on this teaching of Eugene, to provide motivation for the end section of Rhinoflex as lacking any annular ribs. Therefore, Applicant's argument is not commensurate with the claim as no such rejection was presented and Applicant’s argument is unpersuasive. 
In response to Applicant’s argument regarding claim 4, “Claim 4 distinguishes over the cited combination for at least the same reasons as claim 1.”, Examiner notes that the above responses to Applicant’s arguments of claim 1 are also in response to claim 4.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that “Moreover, claim 4 also specifies “a body portion” with “a grip side” that has “a ribbed body grip surface area section and a non-ribbed body grip surface area section, wherein the ribbed body grip surface area section includes a plurality of adjacent ribs thereon.” Notably, if Eugene would lead one of ordinary skill in the art to remove the fingertip region ribs of the NPL Rhinoflex glove, then Eugene would likewise lead one of ordinary skill in the art to remove the body portion ribs of the NPL Rhinoflex glove, in which case the glove specified in claim 4 would not result.”, Examiner respectfully disagrees. 
Rhinoflex is used to show the argued features of “a body portion” with “a grip side” that has “a ribbed body grip surface area section and a non-ribbed body grip surface area section, wherein the ribbed body grip surface area section includes a plurality of adjacent ribs thereon”, in which Eugene is used to show the claimed structure of non-ribbed digit grip. Here, Eugene discloses a finger sleeve with “only a proximal grip zone 905, and wherein the proximal grip zone 905 provides grip control close to a palm during use.”, which discloses a non-ribbed digit grip surface area that lacks any ribs as claimed. Examiner replies on this teaching of Eugene to provide motivation for digit grip surface area of Rhinoflex as lacking any annular ribs. Additionally, the examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Rhinoflex and Eugene. Therefore, applicant’s arguments are unpersuasive.
In response to Applicant’s argument that “Eugene would likewise lead one of ordinary skill in the art to remove the body portion ribs of the NPL Rhinoflex glove, in which case the glove specified in claim 4 would not result.”, Examiner respectfully disagrees. Examiner has not relied on Eugene to teach the structure of the body portion ribs. Eugene is used to show the claimed structure of a non-ribbed digit grip surface area that lacks any ribs. Therefore, Applicant's argument is not commensurate with the claim as no such rejection (removing the body portion ribs of the NPL Rhinoflex glove) was presented and Applicant’s argument is unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. D733,975 by Mathota discloses a glove with annular rings on finger portions, with the end section of the finger portion lacking annular ribs.
2. 2015/0143607 by Ramirez discloses finger portions on the dorsal side of the glove having gripping material on finger segments that define boundaries of the gripping material, Figure 11.
3. 2014/0259283 by Govindasamy discloses finger portions having gripping material on finger segments that define a length of the gripping material.
3. 2014/0208481 by Champagne discloses finger portions having gripping material on finger segments that correspond to locations of joints, with an end sections lacking annular ribs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732